08/24/2021



          IN THE SUPREME COURT OF THE STATE OF MONTANA                                        Case Number: PR 06-0422
                                                    L
                            PR 06-0422
                                                                           AUG 2 Li 2021
                                                                        Bowen G ree nw,.. •
                                                                      Clerk of SuprcF,:, •
                                                                         Stz•---..i•
 IN THE MATTER OF THE PETITION OF
                                                                    ORDER
 BENJAMIN D. HARGROVE


       Benjamin D. Hargrove has petitioned the Court to waive the three-year test
requirement for the Multistate Professional Responsibility Examination (MPRE) for
purposes of Hargrove's application for admission by motion to the State Bar of Montana.
By rule, applicants for admission by motion must provide evidence of the requisite score
on an MPRE taken "within three years preceding the date of the application for admission."
Rule IV.A.3, Rules of Admission.
       Hargrove passed the MPRE in 2017 when seeking admission to the practice of law
in Minnesota. Hargrove was admitted to the Minnesota State Bar and is in good standing.
The petition states that Hargrove has practiced since 2018 "with no ethical or disciplinary
action." Good cause appearing,
       IT IS HEREBY ORDERED that the petition of Benjamin D. Hargrove to waive the
three-year test requirement for the IWPRE for purposes of Hargrove's current application
for adrnission by motion to the State Bar of Montana is GRANTED.
      The Clerk shall mail a copy of this order to Petitioner and to the Adrninistrator of
the Board of Bar Exarnin     at the State Bar of Montana.
      DATED this 2 —Li Uay of August, 2021.




                                                            Chie Justice
         ..
              .1-44A3
    e9.4 /4 2.11„
              Justices




2